Exhibit SOURCE: US Farms, Inc. Jun 17, 2008 06:00 ET US Farms, Inc. Signs Letter of Intent to Raise $3 Million in a Private Placement Funding Highlighted Links http://www.usfarmsinc.com SAN DIEGO, CA(Marketwire - June 17, 2008) - US Farms, Inc. (OTCBB: USFI), a diversified Farming and Nursery company, today announced that it has entered into a letter of intent with the investment banking firm of Chadbourn Securities, Inc. to raise $3 million in a private placement funding. Chadbourn Securities, Inc., Member FINRA and SIPC, caters to institutional and high net worth clients from offices in California, Chicago, Florida and New York. Acting as Placement Agent for the Company, Chadbourn Securities will arrange for $3 million to be raised through the issuance of shares of common stock to be offered to "accredited investors," as the term is defined in Section 501 (a) of Regulation D of the General Rules and Regulations of the Securities and Exchange Commission, and debt. US Farms, Inc.'s CEO, Yan K. Skwara, stated, "The proposed private placement will primarily be used to acquire key equipment to begin producing finished consumer products that contain Aloe Vera. We are beginning to shed our non-performing, capital intensive produce businesses in favor of expanding operations in the thriving Aloe Vera industry across multiple wholesale and retail markets. Gross margins for consumer products containing Aloe Vera range from 100% to 300%, depending on the product, and we look forward to entering this market by early 2009." Skwara continued, "We are pleased to have established this Investment Banking relationship with Chadbourn Securities as we have worked hard this past year to enable this company to create this opportunity with a reputable Investment Bank.
